Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 14, 19, and 20 have been amended.  
Claims 2-7, 9, 11, and 18 are original claims.  
Claim 16 has been canceled.
Claims 8, 10, 12, 13, 15, and 17 have been previously presented.
Claims 1-15 and 17-20 are currently pending in the application and are considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smintina, U.S. Patent Application Publication 20120158748, in view of Lazarre, U.S. Patent Application Publication 20110066561, in view of Wu, U.S. Patent Application Publication 20110004509, and further in view of Humphries, U.S. Patent Application Publication 20140236845
	Regarding claim 1, 
	Smintina — which like the present invention is directed to ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval — discloses:
	A system comprising: circuitry configured to [perform modeling on data relevant to an object…] to determine parameters of a function relevant to the object;
	[The executed pieces of software, in additional embodiments, also facilitate a calculation of a probability that a real estate property is likely to be sold within a specific time interval…an automated real estate system that relies on valuation modeling in combination with other data to rank real estate properties offered for sale in a certain market (0019; see also 0007, claim 16); a system 100 for facilitating a real estate buyer 102 or a real estate seller 104, as well as others, to find one or more real estate see also 0007, claim 16); the use of an automated real estate system that relies on valuation modeling in combination with other data to rank real estate properties offered for sale in a certain market (0019, claim 9); Calculators are used to produce various calculations. One skilled in the art would understand that calculators are computing machinery on which pieces of software can be executed to produce various calculations (0022); Other calculations may also be presented to the rank score calculator…Such a calculation may not necessarily be a constant, but could be a function based on other factors (0024); The factor "estimated market value" of the real estate property can be obtained using a professional appraisal report or one of the many automated valuation models such as the Quantarium Valuation Model (0056); Given that a rank score factor may be a dependent function of other factors, the method executes one or more dependent functions to resolve prior to calculation of the rank score (0055)] The Examiner asserts the disclosure of calculations comprising a function based on factors of the real estate property as related to a real estate valuation model teaches or suggests A system comprising: circuitry configured to [perform modeling on data relevant to an object…] to determine parameters of a function relevant to the object.
	generate a first parameter corresponding to a type of the object; generate a second parameter corresponding to transaction information corresponding to the object; 
	The Examiner notes the discussion above applies here, as well. The Examiner asserts the disclosure of calculations comprising a function based on factors of the real estate property as related to a real estate valuation model teaches or suggests generate a first parameter corresponding to a type of the object and generate a second parameter corresponding to transaction information corresponding to the object.
	Additionally and alternatively, Smintina further discloses:
	generate a first parameter corresponding to a type of the object; generate a second parameter corresponding to transaction information corresponding to the object;
	[The system 100 also facilitates a "what if" scenario in which the real estate seller 104 enters a hypothetical listing price for a subject real estate property and various embodiments predict a rank of the subject real estate property among all other real estate properties that are available in a local market…Alternatively, the real estate seller 104 enters a desired time interval in which the subject property is desired to be sold, and various embodiments calculate a hypothetical price that may facilitate such a transaction, which may be attended by a statistical confidence interval (0021); The real estate ranking system 110 finds one or more desired real estate properties and ranks them in accordance with various calculable factors including the financial value or equity of the one or more real estate properties as well as traditional factors such as location, price range, number of bedrooms, number of bathrooms, lot size, age, and so on (0015; see also 0032); Given that a rank score factor may be a dependent function of other factors, the method executes one or more dependent functions to resolve prior to calculation of the rank score (0055)]  The Examiner asserts the disclosure of as related to applying a real estate valuation model to a desired time interval to calculate a hypothetical price that may facilitate a transaction, and various calculable factors including the financial value or equity of the one or more real estate properties as well as traditional factors such as location, price range, number of generate a first parameter corresponding to a type of the object and generate a second parameter corresponding to transaction information corresponding to the object.
	calculate a feature value corresponding to the object by applying the function to the first and second parameters; 
	The Examiner notes the discussion above applies here, as well. The Examiner asserts the disclosure as related to applying a real estate valuation model to a desired time interval to calculate a hypothetical price that may facilitate a transaction, and various calculable factors including the financial value or equity of the one or more real estate properties as well as traditional factors such as location, price range, number of bedrooms, number of bathrooms, lot size, age, and so on teaches or suggests calculate a feature value corresponding to the object by applying the function to the first and second parameters.
	Additionally and alternatively, Smintina further discloses:
	calculate a feature value corresponding to the object by applying the function to the first and second parameters; 
	[Given that a rank score factor may be a dependent function of other factors, the method executes one or more dependent functions to resolve prior to calculation of the rank score (0055); Other calculable factors relied on by the real estate ranking system 110 include trust factors that are indicative of the confidence of financial value or equity; history of the listing, which is dependent on the number of days a real estate property has been on the market and whether there were any changes in its listing price; local market trends, such as the number of days on the market, inventory relevancy for the user; and community features, such as conditions of schools as well as demographic, economic, and cultural factors (0016, Fig. 2); calculations as functions based on factors, such as price ranges and days on market (0024);  determining a rank of a subject real estate property within a selected subset of real estate properties on the market…selection criteria for a subset of real estate properties (or defined market) within which the subject real estate property is to be ranked (be it within 5 miles, same zip code, same city, and so on). The method calculates a rank score for each real estate property in the subset and proceeds to order them into a list. The method further calculates the rank score for the subject real estate property and inserts it into a position in the order list in which it is ranked (0017); The executed pieces of software also facilitate the generation of suggested listing prices for real estate properties (0018); The executed pieces of software, in additional embodiments, also facilitate a calculation of a probability that a real estate property is likely to be sold within a specific time interval…an automated real estate system that relies on valuation modeling in combination with other data to rank real estate properties offered for sale in a certain market (0019); A local market trends calculator 218 calculates geographically contextual pieces of information which are presented to the rank score calculator 210 for further refining the rank score for the real estate property (0026-0027, Figs. 3A-3C)] The Examiner notes the discussion above applies here, as well. The Examiner asserts the disclosure as related to: executing one or more dependent functions to resolve prior to calculation of the rank score given that a rank score factor may be a dependent function of other factors, and other calculable factors relied on by the real estate ranking system; trust calculate a feature value corresponding to the object by applying the function to the first and second parameters.
	generate display data based on the calculated feature value; output the display data to a device remotely connected to the system via a network; and 
	[FIG. 4 illustrates an archetypical user interface 400 that is presented to real estate buyer 102 (0031); The system 100 then sorts the found real estate properties in a ranked order according to the rank scores of the found real estate properties (0033); The rightward area of the user interface 400 displays the found real estate properties in two representations, an ordered list and a map. Above the two representations, there is a textual explanation of what was found (0034); The map representation displays found real estate properties on a map. Each real estate property is numbered with a number that is indicative of its ranking using its rank score. Next to the map representation is a list representation which displays a list of found real estate properties ordered and numbered in accordance with their ranking using their rank scores. Each real estate property in the list representation includes a representative picture of the real estate property. A listing price appears next to the picture. Above the listing price is a star representation which coarsely quantifies the desirability of the corresponding real estate property by various other factors that may be orthogonal to 
	feed a difference between predicted and actual values […] 
	feed […] a result of a transaction involving the object back to [the model].  
	feed a difference between predicted and actual values of a result of a transaction involving the object back to the [the model].  
	Smintina teaches using the difference between the estimated market value of an object property and the list price of an object property, and using factors associated with the estimation trust weight of the object property and estimation trust factor of the object property in determining a rank score for properties based on the difference between the estimated market value of an object property and the list price of an object property (0056, claim 14, claim 19, Figs. 6A-6N, particularly Figs. 6J-6K describing the formula associated with the Rank Score as comprising the difference between the estimated market value of the object property and the list price of the object property). Smintina further teaches calculable factors relied on by the real estate ranking system including trust factors indicative of the confidence of the financial value or equity of property and listing history information, such as days on the market and whether there were any changes in its listing price (0016; see also 0005-0007, claim 15), and calculating a rank score for each property based on its property value, trust factors, listing history, and local market trends (claim 16; see also 0005-0007). The Examiner asserts the disclosure as related to applying a model and using listing history information, whether there were changes in listing prices, 
	As described by Smintina, the disclosure as related to listing history information and local market trends may be interpreted as comprising any information associated with a current or prior listing, including an initial estimated market value of a property, an initial list price of a property,  and whether there were any changes in property listing prices associated with a resulting transaction, wherein the final change in a list price may be interpreted as the actual price associated with the real estate transaction, and wherein the listing history information is used to apply a model to determine an estimated market value. 
Smintina teaches calculating a rank score based in part on the difference between the estimated market value of an object property and the list price of an object property. 
	Additionally, Smintina teaches and using factors associated with the estimation trust weight of the object property and estimation trust factor of the object property in determining a rank score for properties based on the difference between the estimated market value of an object property and the list price of an object property, wherein the rank score is also based in part on whether there were any changes in property listing prices.
	Applying the disclosure of Smintina to the above limitations, Smintina teaches applying a model to determine rank scores for properties. The rank scores are based on determining the difference between the estimated market value of an object property and the list price of an object property, and teaches that the rank score is also based on trust factors indicative of the confidence of the financial value or equity of property and listing history information, such as days on market and whether there were any changes in property listing prices.
	The Examiner asserts the disclosure of Smintina teaches or suggests the limitation of feed a difference between predicted and actual values of a result of a transaction involving the object back to the [the model].  
	In summary, Smintina discloses: an automated system that relies on valuation modeling in combination with other data for facilitating a real estate buyer or a real estate seller, as well as others, to find one or more real estate properties that are ranked via a real estate ranking system; computing machinery on which pieces of 
	While Smintina teaches the broadest reasonable interpretation of the claim limitations as recited above, wherein it is obvious that an automated system that relies on valuation modeling in combination with other data for facilitating a real estate buyer or a real estate seller and iteratively determining desired values by continuing the process again with the analysis and comparison based on previous results may comprise machine learning and feeding a result back to the machine learning, the Examiner notes that the disclosure of Smintina, as discussed above, references valuation modeling, dynamically adjusting computations as new patterns emerge, and iteratively determining desired values by continuing the process again with the analysis machine learning, preparing learning data [in the context of machine learning data],  and using maximum likelihood estimation. 
	However, Lazarre is introduced to more explicitly address the limitations, particularly with respect to performing modeling to determine a function and feeding a result of a transaction back to the modeling.
	Lazarre — which like the present invention is directed to the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness — discloses (while the elements in italics are what has not been addressed, additional elements may be addressed by prior art to support the context of the disclosure as related to prior cited art and the instant claims):
	A system comprising: circuitry configured to prepare [modeling] data relevant to an object […] to determine parameters of a function relevant to the object; generate a first parameter corresponding to a type of the object; generate a second parameter corresponding to transaction information corresponding to the object; calculate a feature value corresponding to the object by applying the function to the first and second parameters; 
	[a programmable platform (0029); a control circuit serves to gather information regarding a plurality of independent variables for a given real estate offering. The control circuit then uses this information in conjunction with a computer-calculated model to forecast one or more of real estate buyer demand (forward looking), real estate pricing (current market), and real estate marketing effectiveness (forward a regression analysis (0020, 0060, claim 1, claim 4, claim 5, claim 6, Fig. 4); an equation for calculating a demand score (0061); calculating the actual demand at any given time (0066); calculating metrics regarding the advertising of the real estate, wherein calculating the metric may comprise using a recited equation (0070, claim 8); express the aforementioned real estate marketing effectiveness prediction as a number or other metric that expresses a calculation regarding an expected number of showings for the given real estate offering (0022); gathering information regarding a plurality of independent variables for a given real estate offering (0034); some examples of specific variables that may be considered useful in at least some application settings include (but are not limited to): List price; Year built; Property taxes; Assessments (if applicable); Number of bedrooms; Number of bathrooms; Square footage; Selling-price history (possibly adjusted for inflation/deflation); Location attributes…Property attributes…Showing traffic …Offer prices; Offer accepted or rejected with the counter-offer price; Property closings; and Legal status of property (liens, etc.) and so forth, to note but a few (0035-0055)]
	While the disclosure of Lazarre as related to: gathering information regarding a plurality of independent variables for a given real estate offering; calculating metrics associated with real estate using an equation; an equation for calculating a demand score; and a computer-calculated model to forecast one or more of real estate buyer demand (forward looking), real estate pricing (current market), and real estate marketing effectiveness (forward looking), wherein one approach can comprise applying such information in a regression analysis teaches the limitations as described see at least instant specification at 0045-0057 discussing calculating various types of parameters, modeling the decision method of the contract period, and an estimation algorithm using a regression function), Lazarre does not appear to explicitly recite the use of machine learning.
	feed a difference between predicted and actual values of a result of a transaction involving the object back to the [model].  
	[gathering information regarding a plurality of independent variables for a given real estate offering…Selling-price history…On-line visitor or print (impression) traffic… Showing traffic…Second (or more) showing traffic…Offer prices…Offer accepted or rejected with the counter-offer price…Property closings…Legal status of property (liens, etc.) and so forth (0034-0055); using the aforementioned information in conjunction with a computer-calculated model to forecast one or more of current real estate buyer demand, proper real estate pricing (i.e., market appropriate and neither significantly over or under priced), and/or real estate marketing effectiveness. By one approach, and as an illustrative non-limiting example, this can comprise using the information in a regression analysis (0060); the equations themselves and/or their calculated results can be adjusted to account for error and/or calibration to reflect any number of local variations and/or unaccounted-for variables or influences. The calculation and application of such corrections or adjustments can be manually determined and/or entered or can be dynamically and automatically realized as desired (0073); The variety of metrics attainable via these teachings, their temporal relevance and value, their substantive relevance, their great flexibility and scalability, their ease of application and use, and their relative accuracy and dynamic reflection of changing circumstances renders these teachings far superior to present prior art practice in these regards (0074)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Smintina teaches ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval. Lazarre teaches the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness.
	While Smintina teaches a calculation of a probability that a real estate property is likely to be sold within a specific time interval and an automated real estate system that relies on valuation modeling in combination with other data to rank real estate properties offered for sale in a certain market (0019) and using factors associated with the estimation trust weight of the object property and estimation trust factor of the object property in determining a rank score for properties based on the difference between the estimated market value of an object property and the list price of an object property, wherein the rank score is also based in part on whether there were any changes in property listing prices (0016; see also 0005-0007, claim 15) the difference between Smintina and Lazarre is that Smintina does not appear to explicitly recite prepare learning data [in the context of machine learning data], performing machine learning, and feed data back to the machine learning. 
	Applying the disclosure of Smintina as related to a calculation of a probability that a real estate property is likely to be sold within a specific time interval and an valuation modeling in combination with other data to rank real estate properties offered for sale in a certain market (Smintina 0019) and using factors associated with the estimation trust weight of the object property and estimation trust factor of the object property in determining a rank score for properties based on the difference between the estimated market value of an object property and the list price of an object property, wherein the rank score is also based in part on whether there were any changes in property listing prices (Smintina 0016; see also 0005-0007, claim 15) with the disclosure of Lazarre as related to gathering information associated with variables for real estate, selling prices, offer prices, and accepted offer prices associated with property closings (0034-0055); using the aforementioned information in conjunction with a computer-calculated model to forecast one or more of current real estate buyer demand, proper real estate pricing [wherein] this can comprise using the information in a regression analysis (0060) teaches or suggests feed a difference between predicted and actual values of a result of a transaction involving the object back to the [model].
	Additionally, the disclosure of Lazarre as related to: gathering information regarding a plurality of independent variables for a given real estate offering; calculating metrics associated with real estate using an equation; an equation for calculating a demand score; and a computer-calculated model to forecast one or more of real estate buyer demand (forward looking), real estate pricing (current market), and real estate marketing effectiveness (forward looking), wherein one approach can comprise applying such information in a regression analysis teaches the limitations in the see at least instant specification at 0045-0057 discussing calculating various types of parameters, modeling the decision method of the contract period, and an estimation algorithm using a regression function).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness (as taught by Lazarre) with the system and method for ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval (as taught by Smintina) in order to utilize forecasting models to predict the future of real estate markets (and hence the near-term demand for real estate), set an appropriate asking price for a given real estate parcel (Lazarre 0006), to provide useful objective information regarding the relative success that any of these representatives/brokers may likely achieve with respect to selling the seller's particular property (Lazarre 0005), and to inform the seller as to more specific concerns (such as, for example, the likelihood that a listing on a particular realtor's website will result in a specific number of showings of the seller's property, which in turn can be expected to result in offers and sales) (Lazarre 0005).
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Lazarre to Smintina would simply incorporate the known methods for the leveraged usage of information regarding real estate offerings to forecast one or more Lazarre with the known methods for ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval as taught by Smintina in order to utilize forecasting models to predict the future of real estate markets (and hence the near-term demand for real estate), set an appropriate asking price for a given real estate parcel (Lazarre 0006), to provide useful objective information regarding the relative success that any of these representatives/brokers may likely achieve with respect to selling the seller's particular property (Lazarre 0005), and to inform the seller as to more specific concerns (such as, for example, the likelihood that a listing on a particular realtor's website will result in a specific number of showings of the seller's property, which in turn can be expected to result in offers and sales) (Lazarre 0005). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness as taught by Lazarre in the system of Smintina, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While the Examiner asserts the combination of Smintina and Lazarre teaches the broadest reasonable interpretation of the claim limitations discussed above, the Examiner notes the combination of Smintina and Lazarre does not appear to explicitly recite the use of machine learning and using maximum likelihood estimation.
Wu — which is directed to systems and methods for predicting sales of listings — discloses:
	A system comprising: circuitry configured to prepare learning data relevant to an object; 
	[predicting whether a new item listing can be sold involves developing a prediction model from one or more of the purchase criteria listed above. Prediction models can be trained via machine learning algorithms. In an exemplary embodiment, given an item candidate (e.g., new item listing), the models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features). This concept can be extended to the calculation of confidence or probability scores computed by the model to rank a set of items. Hence, a user can enter a search result and receive a set of results ranked according to each item's probably of conversion (e.g., sale) (0034); In certain examples the prediction modules 202 can include a training module 204 and a prediction module 206 (0046); The training module 204 is configurable to access historical transaction data from the database 126 to develop a training set of potential purchase criteria (e.g., prediction features). The prediction module 206 is configurable to use the training set developed by the training module 204 to predict an item listing's potential for being sold (0047); creating a training data set (0054, 0056, 0058)] The Examiner asserts the disclosure as related to: developing a prediction model; prediction models trained via machine learning algorithms; prediction modules can include a training module; and a prediction module configurable to use the training set developed by the training module  teaches or suggests prepare learning data relevant to an object.
perform machine learning on the learning data, 
	[FIG. 7 is a diagrammatic representation of a machine in the example form of a computer system within which a set of instructions for causing the machine to perform any one or more of the methodologies discussed herein, may be executed (0014, Fig. 7); The prediction model can be created by using machine learning algorithms (0058, 0061)]
	using maximum likelihood estimation, to determine parameters of a function relevant to the object;
	[The number of competitive listings can influence an item's likelihood of being sold, as more listings tend to reduce the opportunity for any particular listing to stand out. In an example, the number of similar items in a particular category is calculated for each item, to determine the number of competitive item listings. Similar items can be determined by using title distance (e.g., determining the similarity in title from one listing to another). In another example, similar item listings can be determined by evaluating item listing attributes, such as manufacturer or model number (0025; see also 0029); Logistic regression is a regression model for binormally distributed dependent variables. It is a generalized linear model that uses the logit as its link function…Instead of a least-squared deviation criterion for the best fit, logistic regression uses a maximum likelihood method, which maximizes the probability of getting the observed results given the regression coefficients (0037)] 
	feed a difference between predicted and actual values of a result of a transaction involving the object back to the machine learning.  
the training data set created in operation 406 can be input as one of the variables (0056); The training data set can include historical transaction data collected by the networked system…The prediction model can be created by using machine learning algorithms as described above. The prediction module 206 creates one or more prediction models that are subsequently used to rank search results or potential recommendations. The prediction model ranks input item listings according to the item listings' probability of being successfully sold within the networked system 102 (0058); using the prediction model created by the prediction module 206 to rank the search results based on predicted probability of each search result being sold. In another example, the search results are passed to the prediction module 206, which ranks the search results according to the prediction model and returns them to the search engine 208. In yet another example, the search results can be passed to the prediction module 206, which ranks the search results according to the prediction model and handles the presentation at operation 514. The method 500 concludes at operation 514 with the ranked search results being presented by the networked system 102 (0059)] The Examiner asserts training set data comprising historical transaction data collected by the networked system may be interpreted as training set data comprising listing prices, such as an initial listing price representing the estimated market value, changes in listing prices, and transaction prices, wherein training set data used to train the prediction model may comprise the listing prices and transaction prices associated with transactions. The Examiner asserts the disclosure teaches or suggests the limitation of feed a difference between predicted and actual values of a result of a transaction involving the object back to the machine learning, particularly in view of the disclosure of the combination of Smintina, Lazarre, and Wu, as discussed above.  
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Smintina teaches ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval. Lazarre teaches the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness. Wu teaches predicting sales of listings.
	The difference between the combination of Smintina and Lazarre and Wu is that the combination of Smintina and Lazarre does not appear to explicitly recite the use of machine learning and using maximum likelihood estimation. However, Wu teaches: developing a prediction model from one or more of the purchase criteria, and that prediction models can be trained via machine learning algorithms; a prediction model can be created by using machine learning algorithms (0058, 0061); similar item listings can be determined by evaluating item listing attributes (0025; see also 0029); creating a training data set (0054, 0056, 0058); a prediction module can include a training module (0046); a prediction module configurable to use the training set developed by the training module to predict an item listing's potential for being sold (0047); and logistic regression uses a maximum likelihood method, which maximizes the probability of getting the observed results given the regression coefficients (0037).
Wu further teaches models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features), wherein this concept can be extended to the calculation of confidence or probability scores computed by the model to rank a set of items (0034). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for predicting sales of listings (as taught by Wu) and the features for the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness (as taught by Lazarre) with the system and method for ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval (as taught by Smintina) in order to assist the potential buyer in finding the most desirable products or services (Wu 0004), reduce the amount of time spent finding the desired items and improve user satisfaction with a particular network-based transaction system (Wu 0016), and bring extra profits to the commerce system's operators (Wu 0005).
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Wu to the combination of Smintina and Lazarre would simply incorporate the known methods for predicting sales of listings as taught by Wu and the known methods for the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness as taught by Lazarre with the known methods for ranking real estate  Smintina in order to assist the potential buyer in finding the most desirable products or services (Wu 0004), reduce the amount of time spent finding the desired items and improve user satisfaction with a particular network-based transaction system (Wu 0016), and bring extra profits to the commerce system's operators (Wu 0005). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for predicting sales of listings as taught by Wu and the known methods for the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness as taught by Lazarre in the system of Smintina, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While the Examiner asserts the combination of Smintina, Lazarre, and Wu teaches the broadest reasonable interpretation of the claim limitations discussed above, the Examiner introduces Humphries to more explicitly recite feed a difference between predicted and actual values of a result of a transaction involving the object back to the machine learning in a context more analogous with the instant specification. 
Humphries — which is directed to systems and methods for automatically determining a current value for a home — discloses:
Humphries notes the need to accurately determine the value or residential real estate properties and determine appropriate offer amounts (Humphries c1 22-30) and Humphries 1 52-56). 
As related to the list of references cited as related to Humphries in the context of applying machine learning to the field of real estate, the list of references cited includes publications directed to A Regression Method for Real Estate Price Index Construction (pg. 5 column 1), An Evaluation of Multiple Regression Analysis, Comparable Sales Analysis and Artificial Neural Networks for the Mass Appraisal of Residential Properties in Northern Ireland (pg. 5 column); Regression Analysis Appraisal Models (pg. 6 column 2); and also references publications associated with machine learning and support vector machines (see pg. 5 column 1; pg. 5 column 2; pg. 7 column 2; pg. 8 column). This disclosure teaches or suggests the use of machine learning as related to automatically determining a current value for a home, as taught by Humphries.
	feed a difference between predicted and actual values of a result of a transaction involving the object back to the machine learning.  
	[FIG. 8 shows steps typically performed by the facility in order to score a tree. In step 801, the facility identifies recent sales in the geographic area that were not used as a basis for constructing the tree in order to score the tree (c10 30-33); In step 804, the facility compares the value obtained in step 803 to the selling price for the sale to determine an error magnitude, dividing the difference between valuation and selling price by selling price. In step 806, the facility calculates a score that is inversely related to the median error magnitude determined in step 804 (c10 30-40, Fig. 8; see also c10 43-66, Fig. 9, claim 19); Scoring table 900 further contains an error column 912 indicating the difference between each home's valuation and selling price (c10 59-61, Fig. 9); Each tree's median error value is used to determine weightings for the trees that are inversely related to their median error values (c10 64 – c11 8)] The Examiner interprets the disclosure as related to identifying recent sales in the geographic area that were not used as a basis for constructing the tree in order to score the tree and using the error value to determine weightings for the trees as teaching or suggesting feed a difference between predicted and actual values of a result of a transaction involving the object back to the machine learning.  
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Smintina teaches ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval. Lazarre teaches the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness. Wu teaches predicting sales of listings. Humphries teaches automatically determining a current value for a home.
	The difference between the combination of Smintina, Lazarre, and Wu  and Humphries is that Humphries is introduced to more explicitly recite feed a difference between predicted and actual values of a result of a transaction involving the object back to the machine learning in a context more analogous with the instant specification. 
	Humphries teaches: identifies recent sales in the geographic area that were not used as a basis for constructing the tree in order to score the tree (c10 30-33); compares the value obtained in step 803 to the selling price for the sale to determine an error magnitude, dividing the difference between valuation and selling price by selling price (c10 30-40, Fig. 8; see also c10 43-66, Fig. 9, claim 19); Scoring table 900 further contains an error column 912 indicating the difference between each home's valuation and selling price (c10 59-61, Fig. 9); and teaches that each tree's median error value is used to determine weightings for the trees that are inversely related to their median error values (c10 64 – c11 8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for automatically determining a current value for a home (as taught by Humphries), the features for predicting sales of listings (as taught by Wu), and the features for the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness (as taught by Lazarre) with the system and method for ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval (as taught by Smintina) in order to accurately determine the value or residential real estate properties and determine appropriate offer amounts (Humphries c1 22-30) and provide a new approach to valuing houses that is more universally accurate, less expensive, and more convenient than conventional methods (Humphries 1 52-56).
	Additionally, the functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teachings of Humphries to the combination of Smintina, Lazarre, and Wu would simply incorporate the known methods for automatically determining a current value for Humphries, the known methods for predicting sales of listings as taught by Wu, and the known methods for the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness as taught by Lazarre with the known methods for ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval as taught by Smintina in order to accurately determine the value or residential real estate properties and determine appropriate offer amounts (Humphries c1 22-30) and provide a new approach to valuing houses that is more universally accurate, less expensive, and more convenient than conventional methods (Humphries 1 52-56).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the known methods for automatically determining a current value for a home as taught by Humphries, the known methods for predicting sales of listings as taught by Wu and the known methods for the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness as taught by Lazarre in the system of Smintina, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Regarding claim 2, The system of claim 1, 
Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 1.
	Wu further discloses:
	wherein the type of the object corresponds to at least one of land, independent building, apartment, townhouse or commercial property.  
	[item listing may comprise an apartment listing (0020)]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational discussed in addressing claim 1 for the initial motivation and rationale to combine the combination of Smintina, Lazarre, Wu, and Humphries applies here, as well.

	Regarding claim 3, The system of claim 1, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 1.
	Smintina further discloses:
	wherein the transaction information includes at least one of a property identifier, sales date, sales price, sales reason, current owner information, demographic information or agent.  
	[determining a rank of a subject real estate property within a selected subset of real estate properties on the market. That determination is made after the method receives user input for an address of the subject real estate property and a tentative list price and further after the method receives user input for selection criteria for a subset of real estate properties (or defined market) within which the subject real estate property 
	
	Regarding claim 4, The system of claim 1, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 1.
	Smintina further discloses:
	wherein Reply to Office Action of August 22, 2019the transaction information corresponds to access information of a website related to the object.  
	[profiles of the real estate buyer 102 and the real estate seller 104 to customize the ranking process (0019, claim 12); FIG. 5 illustrates a user interface 500 that is typically accessed by the real estate seller 104. Upon accessing, the user interface 500 is presented in three major sections. The first section is a banner across the top of the user interface 500. A few hyperlinks afford access to other web pages, such as the hyperlink titled "Home" and another hyperlink titled "About Us" (0036, Fig. 5); A hyperlink titled "Add Favorite" is present, which when selected, adds the corresponding real estate property to a favorite list. These favorite real estate properties may be accessed by selection of the tab titled "Favorites" at the top of the user interface 400 (0035, Fig. 4)]
Smintina further discloses the limitation in a manner analogous to the instant specification as related to accesses associated with a page (see instant specification at least at 0091:
	[The executed pieces of software, in a further embodiment, may use user feedback, such as click counts, activities on a web site, and so on, to refine the rank score of a real estate property (0019)] The Examiner asserts using user feedback, such as click counts, activities on a web site, and so on, to refine the rank score of a real estate property teaches or suggests access information of a website related to the object.
	
	Regarding claim 5, The system of claim 1, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 1.
	Lazarre further discloses:
	wherein the transaction information corresponds to movement information of a person related to the object.  
	[these teachings can express the aforementioned real estate marketing effectiveness prediction as a number or other metric that expresses a calculation regarding an expected number of showings for the given real estate offering. By one approach these showings can comprise in-person showings (as when the prospective buyer and/or their agent physically visit the real estate to make a personal study and assessment of that property) (0022); some examples of specific variables that may be 
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational discussed in addressing claim 1 for the initial motivation and rationale to combine the combination of Smintina, Lazarre, Wu, and Humphries applies here, as well.

	Regarding claim 6, The system of claim 1, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 1.
	wherein the transaction information relates to advertising data related to a sale of the object.  
	Lazarre further discloses:
	[these teachings permit a user to forecast real estate buyer demand, real estate pricing and/or price trends, and/or real estate marketing effectiveness (0023); some examples of specific variables that may be considered useful in at least some application settings include (but are not limited to): on-line visitor traffic, for example, with respect to the advertising venue such as Realtor.com, Trulia, Chicago Tribune, and so forth (0035, 0046), Quality of advertising venue (0050); these teachings can also be leveraged to calculate telling metrics regarding advertising of the real estate…Such an 
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational discussed in addressing claim 1 for the initial motivation and rationale to combine the combination of Smintina, Lazarre, Wu, and Humphries applies here, as well.

	Regarding claim 7, The system of claim 2, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 2.
	Lazarre further discloses:
	wherein the object is a real estate object, and the circuitry is configured to generate the feature value based on surrounding environment data corresponding to the real estate object.  
	[some examples of specific variables that may be considered useful in at least some application settings include (but are not limited to)…Location attributes (pertaining, for example, to various positive or negative attributes such as state, city, neighborhood, school district(s), public transportation, walkability index, proximity to shopping and services (either generally or specifically (as regards, for example, specific 
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational discussed in addressing claim 1 for the initial motivation and rationale to combine the combination of Smintina, Lazarre, Wu, and Humphries applies here, as well.

	Regarding claim 8, The system of claim 1, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 1.
	Smintina further discloses:
	wherein the feature value corresponds to a contract probability related to sale of the object in a plurality of transaction periods.  
	[a calculation of a probability that a real estate property is likely to be sold within a specific time interval (0019, claim 8); Alternatively, the real estate seller 104 enters a desired time interval in which the subject property is desired to be sold, and various embodiments calculate a hypothetical price that may facilitate such a transaction, which may be attended by a statistical confidence interval (0021); the reverse rank score processing may be invoked to predict "time to sell" (or days on the market) for a subject property based on historical data gathered around the rank score…Using this information, the system 100 can predict that this subject property has a 95% probability to sell in fewer than 3 weeks. In addition, the user (seller) can enter into the system 100 a desired " time to sell" value (i.e., 4 weeks) and the system 100 can use the reverse 
	
	Regarding claim 9, The system of claim 8, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 8.
	Smintina further discloses:
	wherein the generated display data includes data to display the contract probability during each of the plurality of transaction periods.  
	[through the set of method steps 6006, can compare the subject property with other ranked properties…The process can continue again with the analysis and comparison of the ranked properties and may loop through the steps as many times as the user wants to exercise different hypothetical asking prices…The user may come away with a better understanding of the importance and influence of the hypothetical asking price for the subject property if it would be offered on the market at a certain point in time. This allows the prospective seller to make more educated decisions related to selling real estate properties process (0049); Using this information, the system 100 can predict that this subject property has a 95% probability to sell in fewer than 3 weeks. In addition, the user (seller) can enter into the system 100 a desired " time to sell" value (i.e., 4 weeks) and the system 100 can use the reverse rank score 
	
	Regarding claim 10, The system of claim 8, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 8.
	Smintina further discloses:
	wherein    the generated display data includes data to display the contract probability over a number of days elapsed since a sales start date.  
	[a calculation of a probability that a real estate property is likely to be sold within a specific time interval (0019, claim 8); Alternatively, the real estate seller 104 enters a desired time interval in which the subject property is desired to be sold, and various embodiments calculate a hypothetical price that may facilitate such a transaction, which may be attended by a statistical confidence interval (0021); the reverse rank score processing may be invoked to predict "time to sell" (or days on the market) for a subject property based on historical data gathered around the rank score…Using this information, the system 100 can predict that this subject property has a 95% probability to sell in fewer than 3 weeks. In addition, the user (seller) can enter into the system 100 a desired " time to sell" value (i.e., 4 weeks) and the system 100 can use the reverse rank score processing to suggest at what listing price would give the seller a 95% probability to sell the subject property within that time frame (i.e., fewer than 4 weeks) (0051); the system 100 can calculate a rank score along with the probability that a real estate property is likely to be rented within a specific time interval (0063)]

	Regarding claim 11, The system of claim 8, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 8.
	Smintina further discloses:
	wherein the generated display data includes data to display a rank according to saleability of the object.  
	[The real estate ranking system 110 finds one or more desired real estate properties and ranks them in accordance with various calculable factors including the financial value or equity of the one or more real estate properties as well as traditional factors such as location, price range, number of bedrooms, number of bathrooms, lot size, age, and so on (0015); A community features calculator 220 calculates other pieces of information that may additionally refine the rank score of the real estate property. For example, a desirability of school system calculator 222 calculates a quantifiable number that refines the rank score of the real estate property depending on the conditions of the school system in a particular geography in which the real estate property is located. Other community features calculated by the community features calculator 220 include demographics, economics, cultural factors, and so on (0026)]
	
	Regarding claim 12, The system of claim 1, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 1.
	Smintina further discloses:
wherein the circuitry is configured to generate a user interface configured to receive an input setting a sales price corresponding to the object.  
	[FIG. 4 illustrates an archetypical user interface 400 that is presented to real estate buyer 102… buyers 102 may enter search criteria to find one or more real estate properties of interest (0031, Fig. 4); Another type of search criteria that is available to the real estate buyer 102 is in an area titled "Price range" (0032); FIG. 5 illustrates a user interface 500 that is typically accessed by the real estate seller 104 (0036); A second dialog box titled "Tentative List Price" allows the real estate seller to enter a hypothetical list price of the subject real estate property (0037)]
	
	Regarding claim 13, The system of claim 1, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 1.
	Wu further discloses:
	wherein the function is a linear regression function.  
	[The prediction model is calculated using either linear regression or logistic regression, in this example. Other examples can include different regression models, involve some form of combining regression models, or use an alternative machine-learning algorithm (0035-0036; see also 0055, claim 3)]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational discussed in addressing claim 1 for the initial motivation and rationale to combine the combination of Smintina, Lazarre, Wu, and Humphries applies here, as well.

	Regarding Independent claims 14, 19, and 20, claims 14, 19, and 20 are substantially similar to each other, as well as to claim 1, and will be addressed together, below. The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 1. The discussion of claim 1 applies to substantially similar limitations below. 
	(claim 14), A system comprising: circuitry configured to 
	(claim 19) A method comprising:
	(claim 20) One or more non-transitory computer-readable media comprising computer program instructions, which when executed by a system, cause the system to:
	Smintina further discloses:
	[a computer-readable medium form of the present subject matter includes a computer-readable medium having computer-executable instructions stored thereon for implementing a method for ordering real estate properties (0007, claim 16)]
	The remaining limitations of claims 14, 19, and 20 are addressed in addressing the substantially similar claim limitations of claim 1.
	(claims 14, 19, and 20)	
	prepare learning data relevant to an object; 
	perform machine learning on the learning data, using maximum likelihood estimation, to determine parameters of a function relevant to the object; 
	generate a feature value corresponding to the object based on a type of the object and transaction information corresponding to the object; 

	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 1.
	calculate, using the function, a contract probability related to sale of the object over a predetermined transaction period based on the feature value corresponding to the object;
	output display data indicating the contract probability during the predetermined transaction period; and 
	The limitations above are addressed by teaching the substantially similar claim limitations of claim 1 of, output the display data to a device remotely connected to the system via a network, and claim 8 of, wherein the generated display data includes data to display the contract probability during each of the plurality of transaction periods.
	feed a result of a transaction involving the object back to the machine learning. 
	The limitation above is taught by addressing the substantially similar limitation of claim 1 of, feed a result of a transaction involving the object back to the machine learning. 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 1.
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational discussed in addressing claim 1 for the initial motivation and rationale to combine the combination of Smintina, Lazarre, Wu, and Humphries applies here, as well.

	Regarding claim 15, The system of claim 14, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 14.
	Smintina further discloses: 
	wherein the circuitry is configured to calculate the contract probability based on the feature value corresponding to a past transaction object and the feature value corresponding to the object. 
	[The executed pieces of software, in additional embodiments, also facilitate a calculation of a probability that a real estate property is likely to be sold within a specific time interval. Such a calculation is made by determining the rank of the real estate property and then using historical data for number of days on the market for properties which ranked in similar positions at the time of sale in order to determine the probability (0019, claim 8); the user is facilitated to find more details about the real estate properties of interest, such as historical sales data, marketing information provided by sellers or statistical analysis of real estate transactions in the area (0043); the reverse rank score processing may be invoked to predict "time to sell" (or days on the market) for a subject property based on historical data gathered around the rank score (0051)]
	
	Regarding claim 17, The system of claim 14, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 14.
	Smintina further discloses: 
	wherein the circuitry is configured to modify a sales price of the object based on the calculated contract probability related to sale of the object over the predetermined transaction period. 
	[Other calculable factors relied on by the real estate ranking system 110 include trust factors that are indicative of the confidence of financial value or equity; history of the listing, which is dependent on the number of days a real estate property has been on the market and whether there were any changes in its listing price (0016); determining a ranking after receiving a tentative list price (0017); a calculation of a probability that a real estate property is likely to be sold within a specific time interval. Such a calculation is made by determining the rank of the real estate property and then using historical data for number of days on the market for properties which ranked in similar positions at the time of sale in order to determine the probability (0019); informing various interested parties of new suggested listing prices and dynamically adjusting the underlying ranking computation as new patterns of real estate market emerge over time (0019, 0020, 0021); the method selects the subject property and prepares to invoke reverse rank score processing to produce a suggested listing price for the subject property. In other embodiments, the reverse rank score processing may be invoked to predict "time to sell" (or days on the market) for a subject property based on historical data gathered around the rank score. For example, if a subject property listed in the City of Bellevue, State of Washington, were at $350,000, and receives a rank score of 0.24, the system 100 knows that 95% of the properties in that city with a similar rank score were sold within 3 weeks. Using this information, the system 100 can predict that this subject property has a 95% probability to sell in fewer than 3 weeks. In 
	Additionally, Lazarre further discloses: 
	[adjusting selling-price history (0043); examples of adjusting a list price based on contract probabilities and likelihoods of receiving an offer based on a period of time (0067-0072); In all of these cases the equations themselves and/or their calculated results can be adjusted to account for error and/or calibration to reflect any number of local variations and/or unaccounted-for variables or influences. The calculation and application of such corrections or adjustments can be manually determined and/or entered or can be dynamically and automatically realized as desired (0073, 0079)]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational discussed in addressing claim 14 for the initial motivation and rationale to combine the combination of Smintina, Lazarre, Wu, and Humphries applies here, as well.

	Regarding claim 18, The system of claim 17, 
	The combination of Smintina, Lazarre, Wu, and Humphries teaches the limitations of claim 17.
	Smintina further discloses: 
	wherein the circuitry is configured to: update the contract probability in response to the modified sales price; and output display data indicating the updated contract probability during the predetermined transaction period. 
	[Other calculable factors relied on by the real estate ranking system 110 include trust factors that are indicative of the confidence of financial value or equity; history of the listing, which is dependent on the number of days a real estate property has been on the market and whether there were any changes in its listing price (0016); determining a ranking after receiving a tentative list price (0017); a calculation of a probability that a real estate property is likely to be sold within a specific time interval. Such a calculation is made by determining the rank of the real estate property and then using historical data for number of days on the market for properties which ranked in similar positions at the time of sale in order to determine the probability (0019); informing various interested parties of new suggested listing prices and dynamically adjusting the underlying ranking computation as new patterns of real estate market emerge over time (0019, 0020, 0021); the method selects the subject property and prepares to invoke reverse rank score processing to produce a suggested listing price for the subject property. In other embodiments, the reverse rank score processing may be invoked to predict "time to sell" (or days on the market) for a subject property based on historical data gathered around the rank score. For example, if a subject property listed in the City of Bellevue, State of Washington, were at $350,000, and receives a rank score of 0.24, the system 100 knows that 95% of the properties in that city with a similar rank score were sold within 3 weeks. Using this information, the system 100 can predict that this subject property has a 95% probability to sell in fewer than 3 weeks. In 
	Additionally, Lazarre further discloses: 
	[adjusting selling-price history (0043); examples of updating probabilities and likelihoods of receiving an offer during a period based on adjusting the asking price (0067-0072); In all of these cases the equations themselves and/or their calculated results can be adjusted to account for error and/or calibration to reflect any number of local variations and/or unaccounted-for variables or influences. The calculation and application of such corrections or adjustments can be manually determined and/or entered or can be dynamically and automatically realized as desired (0073, 0079)]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational referenced in addressing claim 17 to combine the combination of Smintina, Lazarre, Wu, and Humphries applies here, as well.

Response to Arguments
Applicant’s arguments on pages 7-9, filed on 1/19/21 have been fully considered but they are not persuasive. Applicant notes, on page 7, that claims 1-15 and 17-20 are pending in the present application, claims 1, 14, 19, and 20 are amended by the present amendment, and that no new matter is presented. Applicant requests favorable reconsideration of this application in view of the present amendments and arguments.

35 U.S.C. § 103 Rejections:
	Applicant notes, on page 7, that claims 1-15 and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Smintina, U.S. Patent Application Publication 20120158748, in view of Lazarre, U.S. Patent Application Publication 20110066561, and further in view of Wu, U.S. Patent Application Publication 20110004509.
	Applicant argues, on pages 7-8, that the present claimed invention would not have been obvious over the applied art, argues that no combination of the applied art would have taught, suggested, resulted in, or otherwise rendered obvious the present claimed invention, and requests the rejections be withdrawn. The Examiner notes that Applicant’s arguments are directed to the amended claims, and, as such, are moot. Applicant is referred to the rejections under 35 USC 103, above, for a complete discussion of the pending claims.	
	Applicant’s arguments are fully considered, but are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL: 
Segaran, Toby, Programming Collective Intelligence - Building Smart Web 2.0 Applications, August 2007, O'Reilly, teaches machine learning, making recommendations, modeling with decision trees, training the decision tree, building price 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. a
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689